Citation Nr: 0916988	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-28 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to additional vocational rehabilitation training 
benefits under the provisions of Chapter 31 of Title 38 of 
the United States Code 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The Veteran had active military service from August 1980 to 
August 1984.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2006 determination of 
the Vocational Rehabilitation and Counseling (VR&C) Division 
of the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which proposed to place 
the Veteran's vocational rehabilitation training in 
interrupted status.  An April 2006 determination formally 
placed the Veteran in interrupted status.

A hearing at the RO before the undersigned was conducted in 
December 2007.  The Board remanded the claim in January 2008 
for further development and consideration.  In a May 2008 
letter, the VR&C informed the Veteran that his status had 
been changed to evaluation and planning status.  In an 
October 2008 counseling re-evaluation letter, the Veteran was 
informed that he was rehabilitated to the point of 
employability, it was not reasonably feasible for him to 
obtain his stated vocational goal to obtain a Master of Arts 
degree (M.A.) in teaching, and he was to be given 60 days of 
follow up adjustment counselling.  The Veteran continues to 
appeal for Chapter 31 benefits to obtain a M.A. degree in 
Education.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities consist of: 
degenerative disc disease of the lumbar spine L5/S1, rated 20 
percent disabling, sciatica of the right lower extremity, 
rated 20 percent disabling, right ankle sprain, rated 10 
percent disabling, and umbilical hernia, rated 0 percent 
disabling; the combined schedular evaluation is 40 percent.  
He has the following nonservice-connected disabilities: 
attention-deficit/hyperactivity disorder (ADHD), pain 
disability associated with psychological factors and general 
medical conditions, dermatitis, and narcissistic personality 
traits. 

2.  Through participation in the vocational rehabilitation 
program, the Veteran received a Bachelors of Arts (B.A.) 
degree in 2002 in biblical studies; and 10 hours of Master's 
level courses.

3.  The Veteran has overcome an employment handicap; he was 
rehabilitated to the point of employability; has been able to 
secure employment as a teacher's aide; his current skills and 
B.A. degree are adequate to maintain employment in that 
field; his disabilities have not worsened to the point that 
he is unable to perform the duties regarding his employment; 
and the occupation has not been found to be unsuitable due to 
his employment handicap and capabilities.

4.  The effects of the Veteran's service-connected and non-
service-connected disabilities, when considered in relation 
to his circumstances, prevent him from successfully achieving 
his chosen vocational goal, a Master of Arts (M.A.) degree in 
teaching.


CONCLUSION OF LAW

The criteria for entitlement to additional vocational 
rehabilitation services under Chapter 31, Title 38 of the 
United States Code, have not been met.  38 U.S.C.A. §§ 3100-
02 (West 2002 & Supp. 2008); 38 C.F.R. §§ 21.1, 21.35, 21.40, 
21.50-53, 21.57, 21.94, 21.190, 21.196, 21.283, 21.284 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), are relevant to Chapter 
51 of Title 38 of the United States Code and do not apply in 
vocational rehabilitation benefits which are governed by 
Chapter 31.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002).

Notwithstanding, VA educational programs have their own 
provisions that address notification and assistance.  For 
example, under 38 C.F.R. § 21.1031(b), "[i]f a formal claim 
for educational assistance is complete, or VA requires 
additional information or evidence to adjudicate the claim, 
VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim and 
the time limit provision of § 21.1032(a)."  In this case, 
all relevant and probative evidence is contained in the 
Veteran's Counseling/Evaluation Rehabilitation folders 
pertaining to his application for Chapter 31 benefits and the 
evaluations and counseling records generated in connection 
with that application.  As will be explained in greater 
detail below, the Veteran has also been provided with 
considerable information outlining his due process rights, 
and the requirements for entitlement to vocational 
rehabilitation services as well as the information and action 
that were required of him to assist VA in delivering those 
services.

These documents pertinent to vocational rehabilitation 
benefits provided notification of the information and 
evidence necessary to substantiate this claim, and indicated 
to the Veteran that the RO would make reasonable efforts to 
obtain relevant records adequately identified by him.  The 
purpose of the notice was not frustrated in this case, as 
written statements on appeal by the appellant demonstrated 
actual knowledge of what was needed to substantiate the 
claim.  Thus, under the circumstances in this case, VA has 
satisfied its duties to notify and assist the Veteran, and 
adjudication of this appeal poses no risk of prejudice to 
him.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
There is no indication that there is additional evidence that 
should or could be obtained prior to adjudicating this claim.

II.  Analysis

The Veteran was approved for Chapter 31 benefits, effective 
December 2000.  A counselling record-narrative report dated 
in December 1999 noted that the Veteran was to obtain a B.A. 
degree.  The Veteran was to maintain a grade point average of 
2.0 with no grades below a C.  If he obtained the degree and 
did not have to repeat any courses due to unsatisfactory 
progress, then he was to be approved for Chapter 31 benefits 
to obtain an M.A. in education.  The Veteran received a B.A. 
degree in May 2002 with a GPA of 2.193.  He received a grade 
of D in seven courses.  A signed rehabilitation plan dated in 
May 2004 noted that he had already successfully completed 10 
hours toward the M.A. degree at Union University.  He was 
approved for additional Chapter 31 benefits to obtain an M.A. 
degree, with an anticipated completion date of December 2007, 
and was to maintain progress and grades consistent with 
school and VA standards.  

A statement from Union University teacher education program 
dated in December 2004 and signed by the Veteran is of 
record.  It noted that the Veteran failed two courses and 

in spite of efforts on the part of the 
faculty at Union University to assist 
[the Veteran] in successfully completing 
course work and practicum experience, it 
is evident that he does not possess the 
dispositions of sensitivity and 
reflection.  Because of this deficiency, 
[the Veteran] must withdraw from the 
Post-baccalaureate Teacher Education 
Program.  This decision relates only to 
the Teacher Education Program for teacher 
licensure.  Continuation in the M.A. Ed. 
program is contingent on meeting the 
requirements of that program.  

The Veteran stated that he agreed with the summary of actions 
taken.  

The Veteran started employment as a Special Education Teacher 
Assistant in September 2006.  A transcript from Freed-
Hardeman University (FHU) Master of Education Program noted 
that the Veteran completed four credits with a cumulative GPA 
of 2.50 in the Fall semester of 2007.  The Veteran was placed 
on academic probation.  In subsequent statements, the Veteran 
noted that he disagreed with FHU's teaching philosophy and 
would attempt to pursue an M.A degree at another university.  

The VR&C obtained the admission and graduations requirements 
for the M.A. degree in education programs for three 
universities in the area and noted that a cumulative GPA of 
3.00 (B average) was required for graduation at all three 
universities.  

In an October 2008 counseling re-evaluation letter, the 
Veteran was informed that he was rehabilitated to the point 
of employability, it was not reasonably feasible for him to 
obtain his stated vocational goal to obtain an M.A. degree in 
teaching, and he was to be given 60 days of follow up 
adjustment counselling.

The Veteran's service-connected disabilities consist of: 
degenerative disc disease of the lumbar spine L5/S1, rated 20 
percent disabling, sciatica of the right lower extremity, 
rated 20 percent disabling; right ankle sprain, rated 10 
percent disabling, and umbilical hernia, rated 0 percent 
disabling ; the combined schedular evaluation is 40 percent.  

Generally, a veteran who has a service-connected disability 
rated at 20 percent or more that was incurred or aggravated 
in service on or after September 16, 1940, and is determined 
by VA to be in need of rehabilitation because of an 
employment handicap shall be entitled to a rehabilitation 
program under Chapter 31.  38 U.S.C.A. § 3102(1)(A), (B); 38 
C.F.R. § 21.40(b). 

The Veteran and his representative contend that he is not 
rehabilitated to the point of employability as he has a 
temporary, dead end job as a teacher's aide with an income 
barely above the poverty level.  He also contends that he is 
required to physically restrain students and that his 
service-connected back disability is greatly aggravated by 
this activity.  

If the veteran completes "evaluation and planning status," he 
moves to "rehabilitation to the point of employability" 
status; from there progresses to "employment services" 
status; and from there to "rehabilitated" status.  See 38 
C.F.R. §§ 21.180, 21.190, 21.194, 21.196.

"Rehabilitated to the point of employability" (Job Ready) 
means that a veteran is employable in an occupation for which 
a vocational rehabilitation program has been provided under 
Chapter 31, United States Code.  38 C.F.R. § 21.35.  
Rehabilitation to the point of employability may include the 
services needed to (1) evaluate and improve the veteran's 
ability to undertake training; (2) train the veteran to the 
level generally recognized as necessary for entry into 
employment in a suitable occupational objective.  Where a 
particular degree, diploma, or certificate is generally 
necessary for entry into the occupation, e.g., a Master's 
Degree for teaching, the veteran shall be trained to that 
level.  38 U.S.C.A. §§ 3101, 3104; 38 C.F.R. § 21.72.

To obtain reentrance into rehabilitation to the point of 
employability, i.e., receive an additional period of training 
or services, the evidence must show the following: (1) the 
veteran has a compensable service-connected disability and 
either; (2) current facts, including any relevant medical 
findings, establish that his service-connected disability has 
worsened to the extent that the effects of the service-
connected disability considered in relation to other facts 
precludes him from performing the duties of the occupation 
for which he previously was found rehabilitated; or (3) the 
occupation for which he previously was found rehabilitated 
under Chapter 31 is found to be unsuitable on the basis of 
his specific employment handicap and capabilities.  38 C.F.R. 
§ 21.284.

The Veteran, having successfully completed his undergraduate 
work, received his B.A. degree in 2002, and is employed as a 
teacher's aide.  To the extent that the manifestations of his 
service-connected disabilities have increased since then, 
there is no competent evidence that they have worsened to the 
extent that, when considered in relation to other facts, the 
Veteran is precluded from performing the duties of the 
occupation for which he previously was found rehabilitated.  
The Veteran contends that he must physically restrain 
students as a teacher's aide and that his service-connected 
low back disability is greatly aggravated by this activity.  
However, the Veteran noted that he took 9.5 days off during 
the 2007-2008 school year (he is provided 10 days sick leave 
for the period) for medical appointments, disability-related 
illness and to attend funerals.  A 40 percent combined 
disability rating in itself is recognition that the Veteran's 
impairment makes it difficult to obtain or keep employment.  
See generally Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(the disability rating itself is recognition that industrial 
capabilities are impaired).  The amount of sick leave taken 
by the Veteran as a teacher's aide is not excessive and is 
within the amount of sick leave normally assigned to 
teacher's aides by the Veteran's employer.  

This evidence shows, without doubt, that the Veteran overcame 
his employment handicap to the maximum extent feasible, as 
the goal of his rehabilitation program was substantially 
achieved.  38 C.F.R. §§ 21.196, 21.283.  Thus, he was 
rehabilitated in compliance with 38 C.F.R. § 21.283.

In addition, the Veteran's claim has been denied as it has 
been determined that it was not reasonably feasible for him 
to achieve a vocational goal.  The purpose of vocational 
training under Chapter 31, Title 38, United States Code, is 
to enable veterans with service-connected disabilities to 
achieve maximum independence in daily living and, to the 
extent feasible, to become employable and to obtain and 
maintain suitable employment.  38 U.S.C.A. § 3100; 38 C.F.R. 
§ 21.1.

Based on the Veteran's disabilities, the Vocational 
Rehabilitation Employment Division of the RO has determined 
him to have a serious employment handicap.  In each case in 
which a veteran has either an employment handicap or serious 
employment handicap, however, VA must also determine the 
reasonable feasibility of achieving a vocational goal.  38 
C.F.R. § 21.53(a).  The term "vocational goal" is defined 
by statute as gainful employment consistent with a veteran's 
abilities, aptitudes, and interests.  38 U.S.C.A. § 3101(8).

The matter at issue here is whether it is reasonably feasible 
for the Veteran to obtain his stated vocational goal to 
obtain a Masters degree.  The veteran, the counseling 
psychologist, or the vocational rehabilitation specialist may 
request a change in the plan at any time.  38 C.F.R. § 
21.94(a).  A change may be made when achievement of the 
current goal is no longer reasonably feasible.  38 C.F.R. § 
21.94(b)(1).  As in this case, the change in the statement of 
the long-range goal was made following a reevaluation of the 
Veteran's rehabilitation program by the counseling 
psychologist.  38 C.F.R. § 21.94(b).

To find that the achievement of a particular vocational goal 
is reasonably feasible, the facts must show that the effects 
of the veteran's service-connected and non-service-connected 
disabilities, when considered in relation to his 
circumstances, do not prevent successful pursuit of a 
vocational rehabilitation program and successful employment.  
38 C.F.R. § 21.35(h)(2).  The criteria for feasibility are: 
(1) a vocational goal must be identified; (2) the veteran's 
physical and mental conditions must permit training to begin 
within a reasonable period; and (3) the veteran must possess 
the necessary educational skills and background to pursue the 
goal.  38 C.F.R. § 21.53(d).  Achievement of a vocational 
goal is not currently reasonably feasible if the effects of 
the veteran's disability (service and non-service-connected), 
when considered in relation to his circumstances, prevent him 
from successfully achieving a vocational goal, or are 
expected to worsen within the time period needed to achieve 
the goal, thereby making achievement not reasonably feasible.  
38 C.F.R. § 21.35(h)(3).  Any reasonable doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 21.57(c)(1).

In making the determination as to the feasibility of a 
vocational goal, VA must offer the veteran an initial 
evaluation under the provisions of 38 C.F.R. § 21.50.  At 
that time, it was determined that the Veteran had a 
vocational impairment, substantially caused by the service-
connected disabilities.  

The Veteran has the following nonservice-connected 
disabilities: ADHD, pain disability associated with 
psychological factors and general medical conditions, 
dermatitis, and narcissistic personality traits. 

The medical evidence demonstrates that the effects of the 
Veteran's disabilities, particularly his nonservice-connected 
learning disability, when considered in relation to his 
circumstances, prevent him from successfully achieving the 
vocational goal of obtaining an M.A. degree.  The primary 
reason for this finding is that a B average is required for 
successful completion of the course work, and the academic 
evidence of record indicates that the Veteran is unable to 
maintain such average.  Although he was required to obtain a 
B.A. degree without obtaining a grade below C to qualify him 
for Chapter 31 benefits to obtain a M.A. degree, he obtained 
seven D's during his undergraduate tenure with a cumulative 
average of 2.193; he failed two courses at the Union 
University teacher education program, and; and he obtained a 
2.5 cumulative average at the FHU Master of Education 
Program, and was placed on academic probation.  

The Veteran contends that according to the policy of the 
institution where he obtained his B.A. degree, a grade of D 
is passing and that he graduated with a numerical average of 
78, which is only two points below an 80, the lowest average 
for a B in most schools.  He submitted information from his 
undergraduate institution showing that the lowest numerical 
average for a B was 87, not 80.  The Veteran's grades of D 
have not been considered by the VA to be failing grades.  
However, he was informed that he had to obtain a B.A. degree 
with no grades below a C to obtain Chapter 31 benefits for a 
M.A. degree.  He did not achieve such academic success.  An 
undergraduate cumulative average of 2.193 indicates that most 
of the Veteran's grades were C and below, which is not at all 
close to a B average.  

The Veteran also contends that he had a B average prior to 
taking the two accelerated courses at Union University that 
he was failing.  If the Veteran stayed at the University, his 
grades would have been below a B and he would not have the 
necessary minimum average for graduation.  He was removed 
from the Teacher Education Program for teacher licensure.  

Even assuming the correctness of the Veteran's contentions 
regarding his academic ability while he was enrolled in these 
two institutions; he subsequently failed to maintain a B 
average at FHU in 2007 and was placed on academic probation.  

In all, the preponderance of the evidence shows that the 
Veteran is rehabilitated to the point of employability, and 
achievement of the vocational goal of obtaining a M.A. degree 
in teaching is not reasonably feasible.


ORDER

Entitlement to additional vocational rehabilitation training 
benefits under the provisions of Chapter 31 of Title 38 of 
the United States Code is denied.




The October 1972 RO decision denying the claim of service 
connection for defective hearing and psychiatric problems is 
final.  







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


